DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on March 18, 2021 has been reviewed and considered.  Claims 1-5, 8-11, 15-19, and 22-26 are pending in which claims 1 and 23-26 have been amended; claims 4 and 9-11 stand withdrawn.

Response to Arguments
Applicant's arguments filed on March 18, 2021 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: With respect to independent claim 1, the Office Action acknowledges, inter alia, that Lacey fails to disclose a hollow cell structure having a relative density between 0.05 and 0.15, wherein the relative density is defined as p/ps where p is a density of the hollow cell structure and ps is a density of the unitary material, as stated in claim 1. See Office Action, page 6-7. However, the Office Action maintains that Giles teaches the aforementioned limitations.
	Applicant respectfully disagrees. First, Applicant respectfully submits Giles fails to teach that Giles discloses a structure with a relative density between 0.05 and 0.15. The Office Action states that the aforementioned feature to be disclosed in paragraph [0045] of Giles. On the contrary, paragraph [0045] of Giles describes a jaw pad (for a helmet) with a (surface comfort layer) having a density of at least 0.10 to 0.40 pounds per cubic foot. The density 0.10 to 0.40 pounds per cubic foot defined in this paragraph 
	Examiner’s Response:  The examiner disagrees.  Please note that Giles does teach of impact absorbing structure (via impact foam), wherein the relative density is between 0.05 and 0.15, wherein the relative density is defined as p/ps where p is the density of the hollow cell structure and p is the density of the unitary material, [0045]. It is understood that specific density can be related as relative.  Further Giles states this so that the impact absorbing material can be reinforced attenuated.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 1, “wherein the relative density is defined as p/ps where p is a density of the hollow cell structure and p is a density of the unitary material”, in lines 5-7.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8, 15-19, 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	In claim 1, “wherein the relative density is defined as p/ps where p is a density of the hollow cell structure and p is a density of the unitary material”, in lines 5-7 was not disclosed at the time the application was originally filed and is therefore considered, “new matter”.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 15-19, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, “wherein the relative density is defined as p/ps where p is a density of the hollow cell structure and p is a density of the unitary material”, in lines 5-7 since it is unclear if the applicant intends to claim a unit of measure.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5, 8, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatenable over Lacey et al. (US PG Pub 2015/0335079) (hereinafter “Lacey”) in view of Giles (US PG Pub 2013/0340147).
	Regarding Claim 1 (as best understood), Lacey discloses of an impact absorbing structure (1, see Figures 1-5), comprising a unitary material formed as a stretch-dominated hollow cell structure [0019]-[0021] (please see Figure 1, and additionally is a “stretch-dominated hollow cell structure” since Lacey defines 1 as a flexible padding layer with a resilient sheet of plastic such as polyethylene defined by a plurality of spaced hexagonal perforations through the plastic sheet material, see [0023]) wherein at least a plurality of cells are configured to tessellate with a cell axis normal to the surface or out-of-plane (see Figures 1-5), wherein the cells are formed by planar cell walls of unitary material parallel to the cell axis (please note via Figure 1 where portions of the cells are planar) and the hollow structure [0019]-[0021] has a relative density, [0020], [0032], (Figures 1-5, [0019]-[0033]).
	Lacey does not disclose wherein the relative density is between 0.05 and 0.15, wherein the relative density is defined as p/ps where p is a density of the hollow cell structure and p is a density of the unitary material.
	Giles teaches of impact absorbing structure (via impact foam), wherein the relative density is between 0.05 and 0.15, wherein the relative density is defined as p/ps where p is the density of the hollow cell structure and p is the density of the unitary material, [0045].  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the impact absorbing structure/liner of Lacey wherein the relative density is between 0.05 and 0.15, wherein the relative density is defined as p/ps where p is the density of the hollow cell structure and p is the density of the unitary material as taught by Giles so that the impact absorbing material can is reinforced attenuated.
	Regarding Claims 2-3, 5, 8, 15-16, the device of Lacey as modified by Giles discloses the invention as claimed above.  Further Lacey discloses:
	(claim 2), wherein the cells of the hollow cell structure are 2D hollow-cells [0019]-[0021], see Figures 1 & 5 (also see diagram below); 
	(claim 3), wherein the cells are aligned substantially out of plane (via each 12), see Figures 1-5; 
	(claim 5), wherein the cells are formed as a crystal lattice structure, see Figures 1-5;
	(claim 8), wherein at least a plurality of the cells are hexagonal, [0021]-[0023], see Figures 1-5;
	(claim 16), wherein the unitary material is a polymer material, ([0020], [0023]);
	(claim 17), wherein the unitary material is an elastomer, ([0020], [0023]), (Figures 1-5, [0019]-[0033]). 

    PNG
    media_image1.png
    682
    1026
    media_image1.png
    Greyscale

	Regarding Claim 15, the device of Lacey in view of Giles discloses the invention as substantially claimed above.  Further Lacey discloses wherein the wall has a maximum thickness ([0029], note 2.5mm or 0.7mm), via Figures 1-2. 
	Lacey does not disclose wherein the wall has a maximum thickness of 1mm.  However, since applicant does not claim criticality to this claimed measurement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the wall has a maximum thickness of 1mm as a matter of obviousness to try for facilitating flexion as taught by Lacey as well as since it has been held that discovering a optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

	Regarding Claim 18, the device of Lacey in view of Giles discloses the invention as substantially claimed above.  Further Lacey discloses wherein the unitary material is elastic-plastic (note resilient polyethylene) ([0020], [0023]), (Figures 1-5, [0019]-[0033]). 
Lacey does not specifically disclose wherein the unitary material is elastic-brittle. However, since all materials would have a breaking point, it would have been obvious to one of ordinary skill in the art before the effective filing date artisan to recognize that most plastic material would have a breaking point depending on the applied force/pressure, and since the material of Lacey is made of plastic, it would obviously include a breaking point, i.e. brittleness when the applied force/pressure exceeded a certain threshold” ([0020], [0023]), (Figures 1-5, [0019]-[0033]). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacey (US PG Pub 2015/0335079) in view of Giles (US PG Pub 2013/0340147) as applied to claim 16 above, and in further in view of Rios et al. (US PG 2007/0148409) (hereinafter “Rios”).
Regarding claim 19, the device of Lacey in view of Files discloses the invention as substantially disclosed above.  Lacey further discloses wherein the impact absorbing structure can be formed as an inner impact resistant liner sandwiched between two layers of material for a sports garment, [0034].  However, Lacey does not disclose wherein the unitary material is selected from the group consisting of Nylon 11 and ST Elastomer.
Rios teaches of Nylon 11 [0091] materials to be used for impact resistant layers via supplemental padding within helmets, [0112].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the impact absorbing structure/liner of Lacey wherein the unitary material is Nylon 11 as taught by Rios as material to help with compressibility and malleability, [0089].

Claims 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacey (US PG Pub 2015/0335079) in view of Giles (US PG Pub 2013/0340147) as applied to claim 22 above, and further in view of Simpson (USPN 9,572,390).
	Regarding claim 22, the device of Lacey in view of Giles discloses the invention as substantially disclosed above.  Lacey further discloses wherein the impact absorbing structure can be formed as an inner impact resistant liner sandwiched between two layers of material for a sports garment, [0034].  However, Lacey does not disclose of a helmet.	
	Simpson teaches of a helmet (10) wherein an impact absorbing structure (via 30) is incorporated into a helmet, (see Figure 3, Col. 4, lines 11-55).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the impact absorbing structure/liner of Lacey in combination with a helmet to further add protection to a wearer’s head.
	Regarding Claims 23-26, the device of Lacey as modified by Simpson discloses the invention as claimed above.  Further Simpson discloses:
	(claim 23), further comprising an outer shell (via 12) formed to cover of inner impact resistant liner (via 30), see Figure 3;
	(claim 24), further comprising an outer shell (via 12 and 16) formed to cover of inner impact resistant liner (via 30-see Figure 3), wherein the outer shell is at least partly formed from a composite material, (Col. 3, lines 21-31);
	(claim 25), further comprising an outer shell (via 12 and 16) formed to cover of the inner impact resistant liner (via 30-see Figure 3), wherein the outer shell is at least partly formed from a thermoplastic material, (Col. 3, lines 21-31);
	(claim 26), further comprising an outer shell (12) formed to cover of the inner impact resistant liner (via 30) wherein at least one vent slot (via 28) is formed in the outer shell, see Figure 3; (see Figure 3, Col. 3, lines 3-31, Col. 4, lines 11-55).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732